Case 3:19-cv-00182-HTW-LRA Document1 Filed 03/13/19 Page 1 of 8

    

SOUTHERN Dia TRICT
if

      

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

MAR 13 2019

CHNS TAN

 

DIMITRY MANNIE, on behalf of himself
and all others similarly situated PLAINTIFF

v. civ. action No._5/92v i. 2 Hiw- LYA.

COMMERCIAL FURNITURE INSTALLATION, INC.;
JOHN HASELHORST AND JACKIE ARMAGOST DEFENDANT
COMPLAINT

COMES NOW, the above-named Plaintiff, Mr. Dimitry Mannie (hereinafter, “Plaintiff’),
individually and on behalf of all others similarly situated, employees of the Defendants and files
pursuant to the Fair Labor Standards Act (“the FLSA”), Title 29 U.S.C. §§ 201, ef seq., this, his
Complaint for Damages and other relief against the above-named Defendants, Commercial
Furniture, Installation, Inc., John Haselhorst, and Jackie Armagost (collectively, “Defendants”).
By this Complaint, Plaintiffs seeks from Defendants unpaid overtime compensation, liquidated
damages, reasonable attorneys fees, costs, and other relief under the FLSA.

I. NATURE OF SUIT

l. The United States Congress passed the FLSA in 1938. Congress’ principle purpose in
enacting the FLSA was to protect all covered workers covered by the statue from substandard
wages and oppressive working hours and labor conditions that are detrimental to maintenance of
minimum standards of living necessary for heath, efficiency, and general well-being of workers
and to “ensure that each employee covered by [FLSA] would receive ‘a fair day’s pay for a fair
day’s work’ and would be protected from ‘the evil of overwork as well as underpay.” Barrentine

v. Arkansas-Best Freight Sys., 450 U.S. 728, 739, 101 S.Ct. 1437, t1444 (1981).
Case 3:19-cv-00182-HTW-LRA Document1 Filed 03/13/19 Page 2 of 8

2. The liquidated damage provision of the FLSA “constitutes a Congressional recognition
that failure to pay the statutory minimum on time may be so detrimental to maintenance of the
minimum standard of living ‘necessary for health, efficiency, and general wellbeing of workers’
and to the free flow of commerce that double payment must be made in the event of the delay in
order to insure restoration of the worker to that minimum standard of wellbeing.” Brooklyn
Savings Bank v. O’Neil, 324 U.S. 697, 707, 65 S.Ct. 895, 902 (1945).
3. Plaintiff brings the instant civil action as a collective action under FLSA to recover from
Defendants for himself, individually, and for others similarly situated to him, unpaid wages and
overtime pay, liquidated damages, reasonable attorneys fees, and costs.
Il. JURISDICTION AND VENUE
4. Plaintiff's claims arise under and are brought pursuant to FLSA, Title 29 U.S.C. § 201 et
seq. This lawsuit, therefore, involves a federal question and this Court has pursuant to Title 29
U.S.C. 216(b) and Title 28 U.S.C. § 1331 jurisdiction over the subject matter of this action.
5. This Northern Division of the United States District Court for the Southern District of
Mississippi is the proper venue for the instant civil action pursuant to Title 28 U.S.C. §
1391(b)(1) and (c) because all the defendants are residents of the State of Mississippi and
because a substantial part of the events giving rise to this civil action occurred in Hinds County,
Mississippi within the Northern Division of the Southern District of Mississippi.
I. PARTIES

6. Plaintiff Dimitry Mannie is an adult resident of Hinds County, Mississippi.

7. Defendant Commercial Furniture Installation, Inc., is a for-profit corporation formed and

existing under the laws of the State of Mississippi, and its corporate headquarters is located in

Jackson, Hinds County, Mississippi.
Case 3:19-cv-00182-HTW-LRA Document1 Filed 03/13/19 Page 3 of 8

8. Defendant John Haselhorst is an adult resident of Clinton, Hinds County, Mississippi. At
all times relevant to this Complaint, Defendant Haselhorst was an owner, officer, and director of
Commercial Furniture Installation, Inc.
9. Defendant Jackie Armagost is an adult resident of Brandon, Rankin County, Mississippi.
At all times relevant to this Complaint, Defendant Armagost was an owner, officer, and director
of Commercial Fumiture Installation, Inc.
IV. COVERAGE AND APPLICABILITY OF THE FLSA
10. _— At all times relevant to the instant civil action, including during the three years
immediately preceding the filing of this Complaint, Defendant Commercial Furniture
Installation, Inc. had and exercised the authority to:
a. hire and fire employees of COMMERCIAL FURNITURE INSTALLATION, INC.;
b. determine the work schedules of employees of COMMERCIAL FURNITURE
INSTALLATION, INC.; and
c. control the finances and operations of COMMERCIAL FURNITURE
INSTALLATION, INC., by virtue of having regularly exercised that authority on behalf of
COMMERCIAL FURNITURE INSTALLATION, INC.
11. At all times during which Plaintiff worked for Defendants, Plaintiff and those similarly
situated to Plaintiff, were Defendants “employee”, as that term is defined by Title 29 U.S.C. §
203(e)(1).
12. Neither Plaintiff nor Defendants was exempt from FLSA during the time Plaintiff was
employed by Defendant.
13. Atall times during which Plaintiff worked for Defendants, Plaintiff regularly interacted

with interstate clientele; engaged in interstate trade and commerce as an employee of
Case 3:19-cv-00182-HTW-LRA Document1 Filed 03/13/19 Page 4 of 8

Defendants; and handled goods and materials that have been moved in or produced for
commerce.

14. — At all times during which Plaintiff worked for Defendants, Plaintiff was engaged in
“commerce”, as that phrase is defined by Title 29 U.S.C. §§ 203(b), as an employee of
Defendants.

15. Atall times during which Plaintiff was an employee of Defendants, each of the
Defendants was a “employer”, as that term is defined by Title 29 U.S.C. § 203(d).

16. Atall times during which Plaintiff was an employee of Defendants, the Defendants
employed two or more employees who were at all times relevant to this civil action engaged in
interstate commerce.

17. Atall times during which Plaintiff and all persons similarly situated to Plaintiff were
employees of Defendants and including, but not limited to, the three years immediately
preceding the filing of the instant civil action, Defendants were enterprises whose annual gross
volumes of sales made and business done was $500,000.00 or more, exclusive of taxes.

18. At all times during which Plaintiff and all persons similarly situated to Plaintiff were
employees of Defendants, the Defendants were an “enterprise engaged in commerce”, as that
phrase and those terms are defined by Title 29 U.S.C. §§ 203(r) and (s)(1).

19. At all times during which Plaintiff and all persons similarly situated to Plaintiff were
employees of Defendants, the Defendants willfully and intentionally failed to comply with the
FLSA in that Defendants willfully did not pay Plaintiff, and other employees similarly situated to
Plaintiff, overtime pay equal to one and one-half time their regular rate of pay for hours they

worked in excess of forty hours in a workweek.
Case 3:19-cv-00182-HTW-LRA Document1 Filed 03/13/19 Page 5 of 8

20. Plaintiff intends to include in this civil action any and all employees similarly situated to
Plaintiff who worked as employees of Defendants during the three years immediately preceding
the filing of the instant civil action and who, like Plaintiff, Defendants willfully failed to pay the
correct overtime rate of one and one-half time their regular rate of pay for hours they worked in
excess of forty hours in a workweek.

V. FACTUAL ALLEGATIONS RELEVANT TO ALL CLAIMS
21. Defendants provide furniture installation and renting, in several states, including in the
State of Mississippi.
22. Defendants, from their company headquarters in Jackson, Hinds County, Mississippi, did
hire, pay through the delivery of checks, and employ furniture installation and renting
professionals including, but not limited to, the named plaintiff in this action, to provide furniture
installation and renting services to Defendants’ clients in various states, including in the State of
Mississippi.
23. Defendants assign their office and furniture installation and renting professional
employees to handle Defendants’ office management and each of Defendants’ client’s furniture
installation and renting services based on Defendants’ and each client’s individual needs and
requirements, and directs their employees as to how those services are to be provided to
Defendants and to each of the Defendants’ clients.
24, Defendants direct their office and furniture installation and renting professional
employees as to what days, times, and locations they are to provide furniture installation and
renting services to their clients.
25. Defendant provide their office and their office and furniture installation and renting

professional employees with office and furniture installation and renting supplies and equipment
Case 3:19-cv-00182-HTW-LRA Document1 Filed 03/13/19 Page 6 of 8

so that Defendants’ employees can provide Defendants and Defendants’ clients the office and
furniture installation and renting services they require.
26. Plaintiff, and other people similarly situated to Plaintiff, worked for Defendants within
the three years immediately preceding the filing and commencement of the instant civil action.
27. Plaintiff, and other people similarly situated to Plaintiff, were furniture installation and
renting professionals at all times during which they were employees of Defendants.
28. In exchange for services performed by Plaintiff, and others similarly situated to Plaintiff,
Defendants paid Plaintiff, and others similarly situated to Plaintiffs, an hourly rate of pay.
29. Plaintiff, and others similarly situated to Plaintiff, repeatedly worked more than forty
hours in a workweek.
30. The Defendants knew that they were required under the FLSA to pay Plaintiff, and others
similarly situated to Plaintiff, one and one-half times their regular rates of pay for all hours
Plaintiff, and others similarly situated to Plaintiff, worked in excess of forty hours per workweek.
31. | The Defendant repeatedly violated the FLSA by failing willfully to pay Plaintiff, and
others similarly situated to Plaintiff, one and one-half times their regular rates of pay for hours
Plaintiff, and others similarly situated to Plaintiff, worked in excess of forty hours in a
workweek.

VI. CAUSE OF ACTION
32. Plaintiff reincorporates and re-alleges herein all prior and preceding paragraphs of this
Complaint as if set out herein in full.
33. During the three years immediately preceding the filing of the instant Complaint,
Plaintiff, and other similarly situated employees of Defendants, were employees of Defendants

who were covered by the FLSA.
Case 3:19-cv-00182-HTW-LRA Document1 Filed 03/13/19 Page 7 of 8

34. During the three years immediately preceding the filing of the instant Complaint,
Plaintiff, and other similarly situated employees of Defendants, were entitled under the FLSA to
receive from Defendants pay of one and one-half times their regular pay for hours worked in
excess of forty hours in a workweek.
35. During the three years immediately preceding the filmg of the instant Complaint,
Plaintiff, and other similarly situated employees of Defendants, repeatedly worked in excess of
forty hours in a workweek.
36. During the three years immediately preceding the filing of the instant Complaint,
Defendants knew that Plaintiff, and other similarly situated employees of Defendants, had
worked in excess of forty hours in a workweek.
37. During the three years immediately preceding the filing of the imstant Complaint,
Defendants knowingly and willfully failed to pay Plaintiff, and other similarly situated
employees of Defendants, one and one-half times their regular rate of pay for hours Plaintiff, and
other similarly situated employees of Defendants, worked in excess of forty hours.
38. Asa result of Defendants’ willful violation of Plaintiffs rights and the rights of others
similarly situated to Plaintiff under the FLSA, Plaintiff and other employees similarly situated to
Plaintiff are entitled to recover from Defendants damages in an amount equal to their unpaid
overtime pay, an equal amount of their unpaid overtime pay as liquidated damages, reasonable
attorneys fees, and costs.

WHEREFORE, PREMISES CONSIDERED, Plaintiff, and all other similarly situated
employees of Defendants, respectfully request this Court certify this claim as a collective action

under the Fair Labor Standards Act, Title 29 U.S.C. §§ 201, ef seg. and order court-supervised
Case 3:19-cv-00182-HTW-LRA Document1 Filed 03/13/19 Page 8 of 8

notice to the prospective class. Plaintiff, and all other similarly situated employees of
Defendants, further demand judgment against Defendants for the following:
A. Damages in an amount equal to the unpaid overtime owed to Plaintiff and

other employees of Defendants similarly situated to Plaintiff;

w

Liquidated damages as prescribed by the FLSA;

Reasonable attorneys fees;

ae

Pre-judgment interest;

Ss

Post-judgment interest; and
F. Any and all further relief that this Court determines to be just and appropriate,

whether at law or in equity.

RESPECTFULLY SUBMITTED, on this, the 13" day of March, 2019.

PLAINTIFF, on and in bchalf of himself and other
similarly situated employees

s/E. Carlos Tanner, Ill, Esq.

E. Carlos Tanner, III, Esq. (MS Bar No. 102713)
TANNER & ASSOCIATES, LLC

Post Office Box 3709

Jackson, Mississippi 39207

601.460.1745 (telephone)

662.796.3509 (facsimile)
carlos.tanner@thetannerlawfirm.com
